COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00482-CR


RICHARD FURLOW                                                       APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Richard Furlow filed a pro se notice of appeal from his conviction

for theft between $20,000 and $100,000. The trial court’s certification states that

this “is a plea-bargain case, and the defendant has NO right of appeal” and “the

defendant has waived the right of appeal.” See Tex. R. App. P. 25.2(a)(2). On

October 27, 2011, we notified Furlow that this appeal may be dismissed unless

he or any party desiring to continue the appeal filed a response on or before

      1
       See Tex. R. App. P. 47.4.
November 7, 2011, showing grounds for continuing the appeal. In response to

our letter, Furlow filed a motion for extension of time to file an amended notice of

appeal and also filed an amended notice of appeal in which he sets out the

“grounds” of his appeal—involuntary plea and ineffective assistance of counsel.

Furlow’s response does not explain why this appeal should continue in light of

the trial court’s certification; instead, it merely identifies issues that he would

potentially raise if the appeal continued. Accordingly, we deny Furlow’s motion

for extension of time, and in accordance with the trial court’s certification, we

dismiss this appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 17, 2011




                                         2